Filed 10/13/20 P. v. Quiroz CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073027

 v.                                                                      (Super.Ct.No. ICR15593)

 REYNALDO VILLA QUIROZ,                                                  OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Russell L. Moore, Jr.,

Judge. Affirmed.

         Marty V. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Kathryn

Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       In 1992, defendant and appellant Reynaldo Villa Quiroz pled guilty to two counts

of committing a lewd and lascivious act on a child under the age of 14. (Pen. Code,1

§ 288, counts 1 & 2.) A trial court sentenced him to six years on each count to be served

concurrently, suspended execution of the sentence, and placed him on formal probation

for a period of five years, which included a term of probation that he serve 365 days in

county jail. On January 1, 2017, section 1473.7 went into effect. (Stats. 2016, ch. 739,

§ 1.) It permits a defendant to challenge a conviction based on a guilty plea where

prejudicial error affected the defendant’s ability to understand the immigration

consequences of the plea. (§ 1473.7.) On April 25, 2018, defendant filed a motion to

vacate his convictions under sections 1016.5 and 1473.7. The court denied the motion.

       On appeal, defendant contends that the court erred in denying his motion to vacate

his convictions. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND2

       In 1991, defendant was 24 years old. He admitted to the police that he took the

victim, an 11-year-old girl, to Palm Springs for five days, and they had sex three times.

The victim said she had been defendant’s girlfriend for approximately one year.

Defendant admitted knowing it was wrong to have sex with an 11-year-old child but said,

“they were in love and what else could they do.”



       1   All further statutory references will be to the Penal Code unless otherwise noted.

       2   The factual background is taken from the probation officer’s report.
                                              2
       On June 5, 1992, the district attorney charged defendant with three counts of

committing a lewd and lascivious act on a child under the age of 14. (§ 288, counts 1-3.)

At a plea hearing on June 19, 1992, defendant was assisted by a Spanish language

interpreter. The prosecutor gave a series of advisements, asking defendant each time

whether he understood. Defendant acknowledged that he understood the charges against

him and the maximum penalty. At several points during the hearing, he said he did not

understand, and he was allowed to have discussions with his attorney to clarify matters.

The prosecutor specifically asked him, “Do you understand further if you’re not a citizen

of the United States, your plea may have the consequences of deportation, exclusion from

admission, or denial of naturalization pursuant to the laws of the United States.”

Defendant said, “Yes.” Defendant confirmed that he understood he would have to

register as a sex offender. He further confirmed that no one had used any force or

threatened him to plead guilty.

       When the prosecutor read the charge in count 1 and asked how he pled to the

charge, defendant said: “With regards to that charge, I do not declare myself guilty, no.

It depends on what my attorney says. I need to talk to my attorney.” The court allowed

him time to talk to his attorney. After some discussion, defense counsel said, “The

problem is the language barrier, Your Honor.” The court acknowledged such. Defendant

and his attorney had further discussions. Defense counsel then said he believed

defendant understood the nature of the charges, and he was prepared to enter guilty pleas.

The court read the charge in count 1 and said, “What’s your plea to Count 1?” Defendant

said, “Guilty.” The court then read the charge in count 2, defendant confirmed that he

                                             3
understood the charge, the court asked his plea to count 2, and defendant said, “Guilty.”

The court took count 3 under submission for dismissal at sentencing. It then found that

defendant knowingly, intelligently, and voluntarily waived his rights and entered the

pleas.

         On August 11, 1992, the court sentenced defendant to a total term of six years in

state prison, suspended execution of the sentence, and granted probation for a period of

five years. The court dismissed count 3 pursuant to the plea agreement.

         On April 29, 2010, defendant was placed in removal proceedings on charges that

he was a deportable alien since he committed a sexual offense, which was an aggravated

felony. He filed an application with the United States Immigration Court for asylum and

to withhold and/or defer removal. On November 7, 2016, the immigration court denied

his application, and defendant appealed. The Board of Immigration Appeals (BIA)

denied the appeal. Defendant appealed the BIA’s decision to the Ninth Circuit Court of

Appeals, and the matter is apparently still pending.

         On August 23, 2018, defendant filed a motion to vacate his convictions under

sections 1016.5 and 1473.7, alleging that his counsel failed to investigate and advise him

of the specific consequences of his plea and failed to bargain for an alternative

disposition. Defendant asserted that his counsel did not ask about his immigration status

or advise him that he would suffer any immigration consequences from pleading guilty.

He claimed he would not have entered the plea if he had known about the immigration

consequences.



                                              4
       The hearing on the motion was continued several times. On March 19, 2019,

defense counsel filed a supplemental memorandum, arguing that defendant’s plea was not

knowing and intelligent, and he was rushed by his counsel into accepting the guilty plea

without an opportunity to reflect and understand the nature of the charges. He further

claimed defendant did not knowingly waive his right to trial.

       The court held the hearing on the motion to vacate on April 29, 2019. Defendant

testified on his own behalf, with an interpreter. He claimed that his attorney told him to

just plead guilty, without explaining the charges against him. He said he pled guilty

because he felt pressured and frustrated. He said he did not complain to the judge that he

was not ready to make his plea because he did not feel he was given any chance to do so.

Defendant said his attorney visited him in jail the day before the hearing and just told him

to plead guilty and did not tell him he could be deported for pleading guilty. Defendant

also said he did not recall the judge explaining to him that he could be deported if he

were to plead guilty and was not a citizen.

       On cross-examination, defendant testified that he first became aware that there

may be immigration problems in late April 2010; prior to that, he had not requested to

withdraw his plea or made any claim that he did not understand anything in his 1992

plea. He further testified that he did not remember if he was actually advised by the

judge as to whether there were possible immigration consequences to his plea, or if he

had the assistance of a Spanish interpreter at the time of his plea. Defendant also said he

did not know he was facing a maximum of 24 years in prison. Additionally, he did not

recall that the investigating officers testified about the case at the preliminary hearing, or

                                               5
that there was evidence of his confession to the offenses. He also did not recall being

interviewed by a police officer after he was arrested in December 1991 or talking to any

police officer. Furthermore, defendant did not recall writing a declaration for his motion

to vacate his plea. When given a copy of his declaration, he said he was just asked to

sign it, but never saw the statements made in it.

       On redirect examination, after being shown the transcript of the plea hearing,

defendant then said he did recall that the court informed him of the possible deportation

consequences, and he told the court he understood. He testified that he told the court he

understood “because [he] wasn’t sure what [he] was pleading to.” He then said he did

recall speaking to the police after he was arrested.

       The court asked defendant if he understood the charge against him at the plea

hearing, and defendant admitted that he understood. The court also asked whether he

registered with the local police station as a sex offender when he was placed on formal

probation. Defendant said yes and confirmed that he had dutifully registered every year

since then. The court asked defendant what offense he thought he had been found guilty

of that required him to have to register as a sex offender. He replied, “[h]aving had

relations with a minor.”

       Defense counsel informed the court that defendant’s motion to vacate was filed the

previous year, and the People were arguing that there was an undue delay in filing it.

However, defense counsel argued that defendant had been defending the deportation

allegations since 2010 and was still doing so. The court stated that it was not going to

find the motion untimely. It said it would have been nice if the motion had been filed

                                              6
before the attorney who represented defendant at the time of the plea passed away.

However, the court noted there was definitely legislative intent to give defendants the

ability to make a motion under section 1473.7 for “10, 15, 30 years after the fact.”

       After hearing from the parties, the court denied the motion to vacate without

prejudice. The court stated that there was a specific advisement on the record about

immigration consequences, which substantially complied with the requirements under

section 1016.5. It noted that, immediately after that advisement came the sex offender

registration advisement, and that defendant had consistently registered. The court

inferred from the fact that defendant understood he had to register as a sex offender, that

he also understood the possible immigration consequences of his plea. The court further

noted that defendant was “quite active during the plea negotiations,” asking questions

when he had them.

       Furthermore, the court pointed out that defendant had a certified interpreter

assisting him, and that the plea judge expressly found he knowingly, intelligently, and

voluntarily waived his rights. It noted that the judge watched defendant, heard his

responses, and watched him confer with his counsel; thus, it was not for the (motion)

court “to step in 27 years later and say that the judge didn’t know what he was talking

about when he made that finding.” Moreover, based on defendant’s testimony that he

knew he was registering for having sex with a minor, it was “abundantly clear that he

knew what he was charged with.” The court noted that defendant was represented by

different public defenders at different hearings, that it had not heard from any of them,

that defendant always had an interpreter, and that he had ample time to raise concerns if

                                             7
he did not understand anything. The court found sufficient evidence that the Office of the

Public Defender adequately represented him. Nonetheless, it denied the motion without

prejudice, to give counsel the opportunity to bring the motion again, if he had additional

witnesses, facts, or law to present.

                                       DISCUSSION

                      The Court Properly Denied Defendant’s Motion

       Defendant argues the court erred in denying the motion to vacate his conviction

under section 1473.7. He claims his plea counsel rendered ineffective assistance (IAC)

by failing to inform him of the immigration consequences of the plea, failing to

investigate the impact of the plea on his immigration status, and failing to try to negotiate

an “immigration-safe disposition.” Defendant asserts that his counsel simply told him to

plead guilty. He claims that if he had been advised about the immigration consequences

of his plea, he would have rejected the prosecution’s offer. He further claims that the

court advisements did not defeat his IAC claim, since they did nothing “to cure the

prejudicial error he suffered” as a result of his counsel’s failure to try and negotiate a

more favorable agreement. Defendant additionally contends that, even without

considering whether counsel was ineffective, there was substantial evidence of

prejudicial error that damaged his ability to meaningfully understand and knowingly

accept the immigration consequences of his plea. The People contend that defendant has

failed to establish any error or that he misunderstood the immigration consequences of

his plea. We agree with the People.



                                               8
       A. Standard of Review

       “We independently review the order denying the motion to vacate which ‘presents

a mixed question of fact and law.’ [Citations.] We defer to the trial court’s factual

determinations if supported by substantial evidence, but exercise our independent

judgment to decide whether the facts demonstrate deficient performance and resulting

prejudice.” (People v. Olvera (2018) 24 Cal.App.5th 1112, 1116.) Ultimately, “we

review the ruling, not the court’s reasoning and, if the ruling was correct on any ground,

we affirm.” (People v. Geier (2007) 41 Cal.4th 555, 582.)3

       B. Defendant Has Failed to Establish He Is Entitled to Relief

       Section 1473.7, which became effective on January 1, 2017, provides that a person

who is no longer imprisoned may move to vacate a judgment if the “conviction or

sentence is legally invalid due to prejudicial error damaging the moving party’s ability to

meaningfully understand, defend against, or knowingly accept the actual or potential

adverse immigration consequences of a plea of guilty or nolo contendere.” (§ 1473.7,

subd. (a)(1).) Thus, a defendant is required to demonstrate that he or she suffered

prejudicial error. (Ibid.) “The court shall grant the motion to vacate the conviction or

sentence if the moving party establishes, by a preponderance of the evidence, the

existence of any of the grounds for relief specified in subdivision (a).” (§ 1473.7,

subd. (e)(1).)



       3 In light of our independent determination, we need not address defendant’s
claim that the motion court applied an incorrect standard in ruling on the motion to
vacate.
                                             9
       “Ineffective assistance of counsel that damages a defendant’s ability to

meaningfully understand, defend against, or knowingly accept the actual or potential

adverse immigration consequences of a guilty plea, if established by a preponderance of

the evidence, is the type of error that entitles the defendant to relief under section 1473.7.

[Citation.] To establish ineffective assistance of counsel, a defendant must demonstrate

that his counsel’s performance fell below an objective standard of reasonableness under

prevailing professional norms and that he was prejudiced by the deficient performance.”

(People v. Ogunmowo (2018) 23 Cal.App.5th 67, 75; see Strickland v. Washington

(1984) 466 U.S. 668, 687-688.) We note that in 2018, the following language was added

to section 1473.7, subdivision (a)(1): “[a] finding of legal invalidity may, but need not,

include a finding of ineffective assistance of counsel.” (See People v. DeJesus (2019) 37

Cal.App.5th 1124, 1133.) In other words, a superior court can make a finding of legal

invalidity “if the defendant simply proves by a preponderance of the evidence a

‘prejudicial error damaging [his] ability to meaningfully understand, defend against, or

knowingly accept the actual or potential adverse immigration consequences of a plea of

guilty or nolo contendere.’ ” (People v. Mejia (2019) 36 Cal.App.5th 859, 871 (Mejia).)

       At the outset, we note the People’s claim that defendant’s motion under section

1473.7 was untimely. The trial court stated that it was not going to find the motion

untimely. We assume arguendo that defendant’s motion was timely, address it on the

merits, and conclude that the court properly denied it.




                                              10
       1. Defendant Has Failed to Establish IAC

       Defendant contends his trial counsel’s performance was defective under Padilla v.

Kentucky (2010) 559 U.S. 356 (Padilla). In Padilla, the defendant, a lawful permanent

resident, pled guilty to drug charges involving the transportation of a large amount of

marijuana in his tractor-trailer. Before the defendant pled guilty, his counsel failed to

advise him that he would face deportation after pleading guilty and, in fact, told him he

“ ‘ “did not have to worry about immigration status since he had been in the country so

long.” ’ ” (Id. at p. 359.) The United States Supreme Court concluded that it was not

difficult to find deficiency since the consequences of the defendant’s plea “could easily

be determined from reading the removal statute, his deportation was presumptively

mandatory, and his counsel’s advice was incorrect.” (Id. at p. 369.) The Supreme Court

stated that to provide effective assistance of counsel, “we now hold that counsel must

inform [the] client whether [the] plea carries a risk of deportation.” (Id. at p. 374.)

       In People v. Patterson (2017) 2 Cal.5th 885, the California Supreme Court set

forth its interpretation of the Padilla decision as follows: “As the United States Supreme

Court has observed, ‘Immigration law can be complex,’ and there are ‘numerous

situations in which the deportation consequences of a particular plea are unclear or

uncertain.’ (Padilla, supra, 559 U.S. at p. 369.) This means that there are indeed some

cases in which the most that can reasonably be said is that the conviction ‘may’ have

adverse immigration consequences. But when, as in this case, federal immigration law

specifies in ‘succinct, clear, and explicit’ terms that a criminal conviction will result in

deportability, the United States Supreme Court has held that a criminal defense attorney

                                              11
must accurately advise his or her client of that consequence before the client enters a

guilty plea. (Id. at pp. 368-369.) The generic advisement under section 1016.5 is not

designed, nor does it operate, as a substitute for such advice.” (People v Patterson,

supra, 2 Cal.5th at p. 898.) Thus, where mandatory deportation is certain based upon a

defendant’s plea, Padilla requires that criminal defense attorneys advise their clients of

that consequence prior to entering their guilty pleas.

       However, Padilla is not applicable here since defendant pled guilty nearly 18

years before the opinion in Padilla was issued. In Chaidez v. United States (2013) 568

U.S. 342 (Chaidez), the Supreme Court concluded that Padilla “announced a new rule”

by imposing an obligation on trial counsel to understand and accurately explain the

immigration consequences of a plea to a defendant before the entry of that plea.

(Chaidez, at pp. 352-354, 357-358; see Padilla, supra, 559 U.S. at p. 369.) Furthermore,

the Supreme Court held that Padilla could not be applied retroactively to cases that were

final at the time the opinion in Padilla was issued. (Chaidez, at p. 358.) We are unaware

of any California cases that have applied Padilla retroactively. Therefore, under the

then-existing authorities, defendant’s plea counsel here had no affirmative obligation in

1992 to research and advise defendant of the actual immigration consequences of his

plea. (Chaidez, at pp. 357-358.)

       In any event, defendant failed to meet his burden of establishing by a

preponderance of the evidence any prejudicial error on his plea counsel’s part that

damaged his ability to understand, defend against, or knowingly accept the immigration

consequences of his plea. (§ 1473.7, subds. (a)(1) & (e)(1).) He claims his counsel failed

                                             12
to inform him of any immigration consequences of his plea, failed to investigate the

impact of the plea on his immigration status, and failed to negotiate any immigration-safe

dispositions. The only evidence he offers that is relevant to his claims is his self-serving

declaration and testimony. We note the ease with which a defendant may claim his

counsel erred. (See In re Alvernaz (1992) 2 Cal.4th 924, 938.) However, “[a]n allegation

that trial counsel failed to properly advise a defendant is meaningless unless there is

objective corroborating evidence supporting appellant’s claimed failures.” (People v.

Cruz-Lopez (2018) 27 Cal.App.5th 212, 223-224 (Cruz-Lopez).) Thus, defendant’s

claims require “corroboration and objective evidence because a declaration by defendant

is suspect by itself.” (Id. at p. 224.) Moreover, “courts should not disturb a plea merely

because of subsequent assertions by a defendant claiming his lawyer was deficient. The

reviewing court should also assess additional contemporaneous evidence.” (Ibid.)

       Defendant has presented no such corroborating evidence here. In his declaration,

he alleged that he was assigned a public defender. Attorney Beldon was assigned and

was succeeded by Attorney Morris. He alleged that his counsel did not ask about his

citizenship or advise him of the immigration consequences of his plea. He also stated he

entered the United States in 1982, met the victim’s family in 1992 (they were neighbors),

became friends with the victim, and took her to his relative’s home in Palm Springs when

she said wanted to run away due to abuse in her home. Defendant denied having any

sexual contact with her. He also stated his attorneys did not inform him of any counter

offers made to the district attorney. He stated that he married his wife in 2018, they had

two daughters, ages 7 and 9, and they owned a home, and that he had no friends or family

                                             13
in Mexico. In addition to his declaration, he attached other exhibits in support of his

motion, including the charging documents, the minute orders from the arraignment,

change of plea, and sentencing hearings, his removal papers, his criminal history, an

immigration petition for an alien relative filed by his wife, and a declaration by his

cousin’s husband, with whom he and the victim stayed in Palm Springs.

       Defendant subsequently filed a supplemental brief in support of his motion, stating

that he was denied his right to a fair hearing, that during the plea hearing the court had to

repeatedly permit his counsel to consult with him, that he did not knowingly give up his

right to a speedy trial, and he did not fully understand the nature of the charges against

him or the proceedings. He attached as exhibits a declaration by his current attorney

concerning his removal proceedings and the corresponding papers. None of the evidence

defendant presented corroborates the claims regarding his plea counsel’s alleged

deficiencies. There is simply no corroborating evidence that defense counsel did not

investigate and advise defendant of the actual immigration consequences of his plea.

       We realize that defendant was not able to obtain a declaration from his plea

counsel, since that attorney (Morris) passed away. In his reply brief, defendant asserts

that he “should not be penalized for being unable to submit a declaration from his

deceased trial counsel.” However, the unfortunate circumstance of his plea counsel’s

passing does not relieve him of the burden of proof to establish grounds for relief.

(§ 1473.7, subd. (e)(1).) Also, we observe that he was represented by another attorney

(Beldon) below but has not submitted a declaration from him.



                                             14
       We turn to defendant’s contention that his plea counsel rendered deficient

representation by failing to negotiate “a disposition with less dire immigration

consequences.” To the extent he means that his counsel should have negotiated an

immigration safe plea, “there is no evidence, only speculation, that an ‘immigration safe’

plea could have been negotiated.” (People v. Tapia (2018) 26 Cal.App.5th 942, 955

(Tapia).) There is no evidence that defense counsel did not consider, propose and

negotiate an immigration neutral offer nor that there was any immigration neutral offer

that a prosecutor might reasonably accept, particularly where the defendant was charged

with three counts of lewd acts with a minor involving sexual intercourse with an 11 year

old.

       2. Defendant Has Not Demonstrated a Prejudicial Error That Damaged His

Ability to Meaningfully Understand or Knowingly Accept the Immigration Consequences

of His Plea

       Aside from failing to establish IAC, defendant has not met his burden of showing

a prejudicial error that damaged his ability to meaningfully understand or knowingly

accept the adverse immigration consequences of his plea. (Mejia, supra, 36 Cal.App.5th

at p. 871.) He points to his testimony at the section 1473.7 hearing that he was confused,

his counsel did not explain the charges to him, and he pled guilty because he felt

pressured by his attorney. He also asserts there was a language barrier. However, the

transcript from the plea hearing refutes these claims.

       First, the transcript shows defendant was assisted by a certified Spanish interpreter

at the plea hearing. Second, it shows that the prosecutor advised him of the potential

                                             15
immigration consequences of the plea, and he affirmed that he understood the

advisement. Furthermore, it demonstrates that if he did not understand something, he felt

comfortable stopping the proceedings to ask questions. He asked questions on several

topics, including the maximum penalty imposed and restitution. When the prosecutor

asked if he understood that the court could consider any dismissed counts at the time of

sentencing, he responded, “What do you mean? I don’t understand.” When the

prosecutor inquired whether he asked his attorney everything he needed to ask in order to

understand the negotiated disposition, defendant said, “Yes. But I wish to have some

more time before I’m sentenced to talk to him.” The court then allowed him more time to

talk to his counsel. We observe that defendant did not ask any questions when he was

given the immigration advisement, but just confirmed that he understood.

       As the court found when it denied his motion to vacate, defendant was “quite

active during the plea negotiations,” asking many questions. The court observed that it

did “not appear that [he] was unable to chime in and ask questions when he had them.”

Under these circumstances, defendant has not shown that a prejudicial error occurred that

damaged his ability to meaningfully understand or knowingly accept the consequences of

his plea. (§ 1473.7, subd. (a)(1).)

       Furthermore, defendant has not established that any alleged error prejudiced him.

To establish prejudice under section 1473.7, a defendant must show he would not have

entered the plea if he had known it would render him deportable. (Mejia, supra, 36

Cal.App.5th at p. 871.) He alleged in his declaration that, had he known of the

consequences of pleading guilty, he would not have done so. However, “a declaration by

                                            16
defendant is suspect by itself.” (Cruz-Lopez, supra, 27 Cal.App.5th at p. 224.)

Defendant did not offer any contemporaneous evidence to corroborate his claim. (Mejia,

at p. 872.) Moreover, the statements he made in his declaration did not actually support

his claim.

       In Mejia, supra, 36 Cal.App.5th 859, the court found that the defendant

demonstrated prejudice by showing that he would not have pled guilty, knowing the

immigration consequences, because of his strong ties to the United States and lack of

connection to Mexico. The defendant had been living in the United States for eight

years, and, at the time of his guilty plea, his wife, son, mother, and six siblings were

living here. His only remaining family tie to Mexico was his father, who passed away

right before he entered his plea. (Id. at p. 872.)

       Here, defendant’s declaration did not establish a strong tie to the United States or a

lack of connection to Mexico. He alleged that he came to the United States in 1982, and

his wife, two daughters, father, stepmother, and siblings all reside here; further, only his

mother and grandmother lived in Mexico, but “were both shot to death in 1993.”

However, defendant pled guilty in 1992; thus, his mother and grandmother were still

alive in Mexico at that time. Also, he did not meet his wife until 2000 (they married in

2018), and he did not have his daughters until 2009 and 2011. In other words, these

factors would not have been considerations for him at the time of his plea.

       In addition, the evidence against defendant was strong. He admitted to the police

that he and the victim had sexual intercourse, and he knew it was wrong to have sex with

an 11-year-old child. The victim also told the police they had sex. Defendant was

                                              17
charged with three counts of violating section 288, and each count carried a maximum

penalty of eight years; yet, pursuant to the plea agreement, he was offered probation.

Under these circumstances, it is not reasonably probable that he would have declined the

plea agreement and risked going to trial, being convicted of all counts and facing a

lengthy prison term as well as the same immigration consequences.

       In his reply brief, defendant asserts the “corroborating evidence” that he has

“steadfastly fought his deportation” for over eight years. However, he does not explain

how the fact that he has been fighting his deportation demonstrates a prejudicial error

occurred, which damaged his ability to meaningfully understand or knowingly accept the

consequences of his plea. (§ 1473.7, subd. (a)(1).) We note he testified that, prior to

being placed in removal proceedings in 2010, he had not made any claim that he did not

understand anything in his 1992 plea.

       Furthermore, as the trial court did, we give weight to the fact that the plea judge

found defendant knowingly, intelligently, and voluntarily waived his rights. As the

motion court emphasized, the plea judge made this finding after watching defendant,

hearing his responses, and watching his counsel confer with him.

       Ultimately, defendant’s self-serving declaration alleging his plea counsel’s

deficiencies is not corroborated by anything else in the record. Because defendant failed

to meet his burden of proof to establish the elements of section 1473.7, subdivision

(a)(1), we conclude the court properly denied the motion to vacate his convictions. (See

Tapia, supra, 26 Cal.App.5th at p. 956; see also Lee v. United States (2017) 137 S.Ct.

1958, 1967 [“Courts should not upset a plea solely because of post hoc assertions from a

                                             18
defendant about how he would have pleaded but for his attorney’s deficiencies.”].) We

note that the court denied defendant’s motion without prejudice to give him the

opportunity to bring the motion again if he has additional witnesses, facts, or law to

present.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                FIELDS
                                                                                         J.


We concur:


McKINSTER
                Acting P. J.


RAPHAEL
                          J.




                                             19